Name: Council Decision (CFSP) 2015/837 of 28 May 2015 amending Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  culture and religion;  international trade
 Date Published: 2015-05-29

 29.5.2015 EN Official Journal of the European Union L 132/82 COUNCIL DECISION (CFSP) 2015/837 of 28 May 2015 amending Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP (1). (2) On 28 May 2014, the Council adopted Decision 2014/309/CFSP (2), extending the restrictive measures set out in Decision 2013/255/CFSP until 1 June 2015. (3) On the basis of a review of Decision 2013/255/CFSP, the restrictive measures should be further extended until 1 June 2016. (4) In view of the gravity of the situation, one person should be added to the list of natural and legal persons, entities and bodies subject to restrictive measures in Annex I to Decision 2013/255/CFSP. (5) One person should no longer be kept on the list of natural and legal persons, entities and bodies subject to restrictive measures in Annex I to Decision 2013/255/CFSP. (6) The information relating to certain persons listed in Section A of Annex I to Decision 2013/255/CFSP should be updated. (7) Following the judgment of the General Court of 9 July 2014 in joined cases T-329/12 and T-74/13, Mazen Al-Tabbaa v Council (3), and the judgment of the General Court of 26 February 2015 in case T-652/11, Bassam Sabbagh v Council (3), Mazen Al-Tabbaa and Bassam Sabbagh are not included on the list of natural and legal persons, entities and bodies subject to restrictive measures in Annex I to Council Decision 2013/255/CFSP. (8) In addition, on 12 February 2015, the United Nations Security Council adopted Resolution 2199 (2015), paragraph 17 of which prohibits the trade in Syrian cultural property and other items of archaeological, historical, cultural, rare scientific, and religious importance illegally removed from Syria since 15 March 2011. (9) Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/255/CFSP is amended as follows: (1) Article 13a is replaced by the following: Article 13a It shall be prohibited to import, export, transfer or provide related brokering services for cultural property and other items of archaeological, historical, cultural, rare scientific and religious importance which have been illegally removed from Syria, or where reasonable suspicion exists that they have been illegally removed from Syria, on or after 15 March 2011. The prohibition shall not apply if it is shown that the cultural items are being safely returned to their legitimate owners in Syria. The Union shall take the necessary measures in order to determine the relevant items to be covered by this Article.. (2) Article 34 is replaced by the following: Article 34 This Decision shall apply until 1 June 2016. It shall be kept under constant review. It may be renewed, or amended as appropriate, if the Council deems that its objectives have not been met.. Article 2 Annex I to Decision 2013/255/CFSP is amended as set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 28 May 2015. For the Council The President E. RINKÃ VIÃ S (1) Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (OJ L 147, 1.6.2013, p. 14). (2) Council Decision 2014/309/CFSP of 28 May 2014 amending Decision 2013/255/CFSP concerning restrictive measures against Syria (OJ L 160, 29.5.2014, p. 37). (3) Not yet published. ANNEX I. The following person is added to the list of persons set out in Section A of Annex I to Decision 2013/255/CFSP: Name Identifying information Reasons Date of listing 206. General Muhamad ( ) (a.k.a. Mohamed, Muhammad) Mahalla ( ) (a.k.a. Mahla, Mualla, Maalla, Muhalla) Born in Jableh/Lattakia Province. Head of the Syrian Military Intelligence (SMI), Branch 293 (Internal Affairs), since April 2015. Responsible for repression and violence against the civilian population in Damascus/ Damascus countryside. Former Deputy Head of Political Security (2012), Officer of the Syrian Republican Guard and Vice-Director of the Political Security Directorate. Head of Military Police, Member of the National Security Bureau. 29.5.2015 II. The entry concerning the following person is deleted from the list of persons set out in Section A of Annex I to Decision 2013/255/CFSP: No 11. Rustum () Ghazali () III. The entries concerning the persons listed below, as set out in Section A of Annex I to Decision 2013/255/CFSP, are replaced by the following entries: Name Identifying information Reasons Date of listing 3. Ali ( ) Mamluk ( ) (a.k.a. Mamlouk) Date of birth: 19 February 1946; Place of birth: Damascus; Diplomatic passport No 983 Director of the National Security Bureau. Former Head of Syrian Intelligence Directorate (GID) involved in violence against demonstrators. 9.5.2011 6. Muhammad ( ) Dib ( ) Zaytun ( ) (a.k.a. Mohammed Dib Zeitoun; a.k.a. Mohamed Dib Zeitun) Date of birth: 20 May 1951; Place of birth: Damascus; Diplomatic passport No D000001300 Head of General Security Directorate; involved in violence against demonstrators. 9.5.2011 16. Faruq ( ) (a.k.a. Farouq, Farouk) Al Shar' ( ) (a.k.a. Al Char', Al Shara', Al Shara) Date of birth: 10 December 1938 Former Vice-President of Syria; involved in violence against the civilian population 23.5.2011 37. Brigadier-General Rafiq ( ) (a.k.a. Rafeeq) Shahadah ( ) (a.k.a. Shahada, Shahade, Shahadeh, Chahada, Chahade, Chahadeh, Chahada) Former Head of Syrian Military Intelligence (SMI) Branch 293 (Internal Affairs) in Damascus. Directly involved in repression and violence against the civilian population in Damascus. Advisor to President Bashar Al-Assad for strategic questions and military intelligence. 23.8.2011 42. Brigadier-General Nawful ( ) (a.k.a. Nawfal, Nofal, Nawfel) Al-Husayn ( ) (a.k.a. Al-Hussain, Al-Hussein) Idlib Syrian Military Intelligence (SMI) Branch Chief. Directly involved in repression and violence against the civilian population in Idlib province. 23.8.2011 44. Brigadier-General Muhammed ( ) (a.k.a. Muhamad) Zamrini ( ) (a.k.a. Zamreni) Branch Chief for Syrian Military Intelligence (SMI) in Homs. Directly involved in repression and violence against the civilian population in Homs. 23.8.2011 53. Adib ( ) Mayaleh ( ) (a.k.a. AndrÃ © Mayard) Born: 15 May 1955 Place of birth: Bassir Adib Mayaleh is responsible for providing economic and financial support to the Syrian regime through his functions as the Governor of the Central Bank of Syria. 15.5.2012 55. Colonel Lu'ai ( ) (a.k.a. Louay, Loai) al-Ali ( ) Head of Syrian Military Intelligence, Dara'a Branch. Responsible for the violence against protesters in Dara'a. 14.11.2011 80. Brigadier Nazih ( ) (a.k.a. Nazeeh) Hassun ( ) (a.k.a. Hassoun) Head of Syrian Military Intelligence, Damascus Countryside/Rif Dimashq Branch, former Syrian Air Force Intelligence. Military official involved in the violence in Homs. 1.12.2011 137 Brigadier General Ibrahim ( ) Ma'ala ( ) (a.k.a. Maala, Maale, Ma'la) Head of branch 285 (Damascus) of the General Intelligence Directorate (replaced Brig. Gen. Hussam Fendi at end 2011). Responsible for the torture of opponents in custody. 24.7.2012